Order entered March 24, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01170-CR

                           CLIFFORD EARL BOOKER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-63134-M

                                             ORDER
       On February 18, 2015, this Court ordered court reporter Belinda Baraka to file the

reporter’s record by March 13, 2015. To date, Ms. Baraka has neither filed the reporter’s record

nor communicated with the Court regarding the status of the reporter’s record.

       Accordingly, we ORDER Belinda Baraka, official court reporter of the 194th Judicial

District Court, to file the complete reporter’s record, including all exhibits admitted into

evidence, by 4:00 p.m. on FRIDAY, APRIL 3, 2015. If the reporter’s record is not filed by the

date and time specified, the Court will utilize the available remedies, including ordering that

Belinda Baraka not sit as a court reporter until she has filed the complete record in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court, and to counsel for all parties.


                                                       /s/     ADA BROWN
                                                               JUSTICE